FILED
                              NOT FOR PUBLICATION                            SEP 27 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARTIN BRITO,                                     No. 12-70263

               Petitioner,                        Agency No. A094-461-353

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Martin Brito, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir.

2008), and we deny the petition for review.

      The record does not compel the conclusion that Brito filed his asylum

application within a reasonable period after withdrawal of his temporary protected

status. See id. at 1181-82. Thus, we deny the petition as to his asylum claim.

      Substantial evidence supports the agency’s determination that Brito failed to

establish the incident he experienced in El Salvador rose to the level of

persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995) (single

incident of detention and beating did not compel finding of past persecution).

Substantial evidence also supports the agency’s finding that Brito failed to meet his

burden of proof for withholding of removal because he did not show it is more

likely than not he will be persecuted in El Salvador. See Nagoulko v. INS, 333

F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too speculative).

Thus, we deny the petition as to his withholding of removal claim.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-70263